DETAILED ACTION
Representative Figure

    PNG
    media_image1.png
    435
    940
    media_image1.png
    Greyscale



Election/Restrictions
	Applicant’s election without traverse is acknowledged:


    PNG
    media_image2.png
    140
    640
    media_image2.png
    Greyscale




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
Claims 37-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is intended by the recitation, “a first filter device.” It is unclear what minimal structure this language intends.
It is unclear what is intended by the recitation, “a first distillation tank.” It is unclear what minimal structure this language intends. Beyond a “tank,” it is unclear what else this recitation is intended to include. Does it include a “heating” element? Or, does it intend merely a “tank” where “distillation” could potentially take place?
It is unclear what is intended by the recitation, “a first condensing device.” It is unclear what minimal structure this language intends.
It is unclear what is intended by the recitation, “a second distillation tank.” It is unclear what minimal structure this language intends. Beyond a “tank,” it is unclear what else this recitation is intended to include. Does it include a “heating” element? Or, does it intend merely a “tank” where “distillation” could potentially take place?
It is unclear what is intended by the recitation, “a second condensing device.” It is unclear what minimal structure this language intends.
It is unclear what is intended by the recitation, “a circulation tank.” It is unclear what minimal structure this language intends. How does a mere “tank” facilitate circulation. What structure beyond a “tank” is used to facilitate “circulation”?
It is unclear what is intended by the recitation, “second filter device.” It is unclear what minimal structure this language intends.
In claim 38, it is unclear what structure the recitation “interrupt device” intends?


Applicant is reminded that it is impermissible to read limitations from the Specification into the claims. 
Applicant is additionally reminded that the material being treated does not limit the structure of an apparatus claim. See MPEP Section 2115.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776